El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
El apelante fué denunciado y condenado por delito de juegos prohibidos, alegándose en la denuncia que con otros “jugaba por interés y por dinero el juego de azar denomi-nado lotto, que es un juego de azar similar a los expresa-mente prohibidos por el artículo 299 del Código Penal por-que hay en él un director o banquero, que cobra, paga y descuenta el barato.”
Alegó en el tribunal inferior como excepción perentoria que tal denuncia es insuficiente porque no tiene alegación *317alguna de quién fuera el que abriera el juego, o el que lo dirigiera como principal o apunte, o cobrara el barato, y sostiene en este recurso que la simple insinuación que con-tiene la denuncia de que el juego de lotto jugado por el acu-sado es un juego de azar similar a los expresamente prohi-bidos por el artículo 299 del Código Penal porque hay en él un director o banquero que cobra, paga y descuenta el ba-rato, es insuficiente y no lleva envuelta la alegación especí-fica de que en el juego que efectuaba el acusado alguna persona lo abriera o dirigiera, o administrara o recibiera al-guna ganancia o beneficio. A esto contesta el fiscal que la denuncia es suficiente aunque no expresa la persona que dirigiera o abriera la jugada y recibiera el barato y que esa alegación no es esencial sino materia de prueba.
Creemos que tiene razón el apelante. El juego de lote-ría (lotto) no es de los expresamente prohibidos por la ley y para que sea penable por ser similar a los juegos de azar es necesario, según dijimos en el caso de El Pueblo v. Marcano, 24 D. P. R. 476, que haya una persona que abra, dirija o administre la jugada y que esa persona u otra cual-quiera reciba por ello alguna ganancia o beneficio, y en este caso la denuncia no dice que en la jugada de lotería en que estaba jugando el apelante había una persona que abría, dirigía o administraba el juego y que ella u otra recibiera al-guna ganancia o beneficio, que es cuando el juego de lotería está prohibido, sino que se limita a alegar que dicho juego de lotería es de los prohibidos porque hay en él un director o banquero que cobra,, paga y descuenta el barato, lo cual es la alegación del requisito para que la jugada de lotería se considere Como delito pero no es la alegación de que efec-tivamente en este caso había una persona que hacía tales cosas.
Es cierto que en el caso de El Pueblo v. Marcano, supra, la denuncia se limitó a decir que se jugaba a lo prohibido por interés con dinero al juego denominado lotto y que era *318dirigido por Martín Maisonet, sin expresar qne recibiera ga-nancia o beneficio o cobrara el barato y qne en ese Gaso se dijo qne acaso contenía todos los elementos necesarios para determinar el delito de jnego prohibido; pero no se dio mayor consideración al asunto porque se resolvió que la prueba era insuficiente para justificar la denuncia. Creemos, sin embargo, que la denuncia debe alegar que alguien recibe ga-nancia o beneficio por el juego, porque es lo que hace pu-nible el juego de lotería (lotto).
Por lo expuesto creemos que debió ser sostenida la ex-cepción perentoria aducida a la denuncia y que no expo-niendo ésta hechos constitutivos de delito debe ser absuelto el acusado.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Asociados Wolf y Franco Soto.
Los Jueces Sres. Presidente del Toro y Asociado Hutchi-son disintieron.